


Exhibit 10.2
Confidential Treatment Requested
















SUBSCRIPTION RIGHTS PURCHASE AGREEMENT




Between




FFP




And




Etablissements Peugeot Frères


And




General Motors Holdings LLC






February 29, 2012




--------------------------------------------------------------------------------




SUBSCRIPTION RIGHTS PURCHASE AGREEMENT




BETWEEN THE UNDERSIGNED:




General Motors Holdings LLC, a Delaware limited liability company with
headquarter at Renaissance Center, Detroit, MI 48265, USA (“GMH” or “Buyer”),


on the first part,


AND


FFP, a public limited company (société anonyme) organized under the laws of
France, the registered office of which is located at 75 avenue de la Grande
Armée in Paris (75116), registered with the Registry of Commerce and Companies
of Paris under No. 562 075 390 (“FFP” or “Seller”),


on the second part,


AND




Etablissements Peugeot Frères, a public limited company (société anonyme)
organized under the laws of France, the registered office of which is located at
le Rocher, 7 rue de Beaulieu in Valentigney (25700), registered with the
Registry of Commerce and Companies of Belfort under No. 875 750 317 (“EPF” or
“Seller”),


on the third part,




EPF and FFP are jointly hereinafter referred to as the “Sellers”; each Seller
shall be liable for its own obligations under this Agreement (no joint and
several liability).


Buyer and Sellers are individually hereinafter referred to as a “Party” and
collectively as the “Parties”.




IN THE PRESENCE OF:


Peugeot S.A., a French société anonyme with headquarter at 75 Avenue de la
Grande Armée, 75116 Paris, France (the “Company”).

































1

--------------------------------------------------------------------------------




RECITALS




The Company is listed on Euronext Paris whose shares (the “Shares”) are
registered under the ISIN number FR0000121501 UG.


The Sellers own in concert 72,479,334 Shares of the Company representing
approximately 30.97% of the share capital and 45.62% of the voting rights of the
Company.


On the date hereof, the Company and GMH have entered into a master agreement
that relates to a strategic alliance between the Company and GMH (the
“Alliance”) which contemplates, inter alia, the sharing and joint development of
certain platforms and modules, and the creation of a joint global purchasing
platform between the Buyer and the Company (the “Master Agreement”). The Master
Agreement provides that GMH will, following the Capital Increase (as defined
below) of the Company, take a stake in the shares of the Company of 7% of the
capital of the Company, in accordance with the terms and conditions set out in
the Master Agreement.


Concurrently with the execution of the Master Agreement, (i) the Company intends
to increase its share capital by way of a share capital increase of
approximately one 1,000,000,000 Euros, but not less than 950,000,000 Euros
(issuance premium included), with preferential subscription rights (droit
préférentiel de souscription) (the “Subscription Rights”), (ii) the Sellers have
irrevocably agreed to exercise for (a) EPF the number of Subscription Rights
that EPF shall exercise to subscribe to new shares of the Company thanks to the
price of its sold unexercised Subscription Rights (neutral transaction based on
total Subscriptions Rights allocated to EPF) and for (b) FFP, 50% of the
Subscription Rights allocated to FFP (the “Sellers' Subscription Undertaking”, a
copy of which is attached as Schedule 1 to this Agreement), (iii) the Buyer has
decided to enter into this agreement (the “Agreement”) in order to purchase all
the Sellers' Subscription Rights which will not be exercised by the Sellers in
accordance with the Sellers' Subscription Undertaking and (iv) the Company has
executed a commitment letter with joint-bookrunners regarding the underwriting
by the joint-bookrunners and other financial institutions to act as co-lead
managers and/or as managers of the Capital Increase for an amount of
1,000,000,000 Euros (issuance premium included), minus the amount subscribed by
the Sellers and by GMH. For the purpose of this Agreement, “Capital Increase”
shall refer to the capital increase referred to above, as implemented in
accordance with the principles described in (i) to (iv) above.


On the date hereof, GMH has also entered into a share purchase agreement with
the Company (the “SPA”) regarding the purchase by GMH of treasury shares of the
Company.




NOW, THEREFORE, IT IS AGREED AS FOLLOWS:


ARTICLE 1 - PURCHASE AND SALE OF SUBSCRIPTION RIGHTS


In accordance with the terms and conditions set forth herein and subject to the
satisfaction of the Conditions provided in Article 2, the Sellers hereby shall
sell, transfer and deliver to the Buyer and the Buyer shall purchase from the
Sellers, a number of “N” Subscription Rights as defined in Article 3 - herein
(the “Sold Subscription Rights”).


The Sold Subscription Rights are sold and transferred to the Buyer with all
rights and obligations attached thereto.


The purchase and sale of the Sold Subscription Rights is referred to in this
Agreement as the “Transaction”.


ARTICLE 2 - CONDITIONS TO THE TRANSACTION


The sale and purchase of the Sold Subscription Rights is conditional upon
satisfaction of the following conditions:

2

--------------------------------------------------------------------------------






•
as condition precedent, the issuance of the Subscription Rights by the Company
to the benefit of the Sellers as part of the Capital Increase and the effective
allocation of such Sold Subscription Rights of the Sellers's shareholder
account;



•
as condition subsequent, the occurrence of the settlement and delivery of the
Capital Increase (including the settlement and delivery of all the Shares
resulting from the exercise by GMH of its Subscription Rights) on or before [* *
*]. If the settlement and delivery of the Capital Increase (including the
settlement and delivery of all the Shares resulting from the exercise by GMH of
its Subscription Rights) has not occurred within such term, this Agreement shall
be terminated (résolu de plein droit).



If the condition precedent mentioned above is not satisfied on or before [* *
*], this Agreement shall lapse and become null and void and of no further force
and effect, except Section 8.2 which shall remain in force for a period of two
(2) years as from the date hereof. Each Party will be released of its respective
obligations under the present Agreement without any indemnity obligation towards
the other Party and each Party will pay all its own costs and expenses.


ARTICLE 3 - QUANTITY OF THE SOLD SUBSCRIPTIONS RIGHTS


The “N” number of Sold Subscription Rights shall be equal to (i) the total
number of Subscription Rights allocated to FFP and EPF, minus (ii) the Sellers'
Subscription Rights which shall be exercised in accordance with the Sellers'
Subscription Undertaking.


The number of Sold Subscription Rights to be sold by FFP (“N1”) shall be equal
to 50% of the Subscription Rights allocated to FFP.


The number of Sold Subscription Rights to be sold by EPF (“N2”) shall be equal
to N minus N1.


ARTICLE 4 - Purchase Price


4.1
Amount of the Purchase Price



The purchase price of the Sold Subscription Rights (the “Purchase Price”) shall
be the result of multiplying the “N” number of Subscription Rights by the Price
per Subscription Right, where the “Price per Subscription Right” shall
correspond to the theoretical value of a Subscription Right (the “Value”)
calculated as follows:


Trading Price - Subscription Price
1 + Subscription Ratio
Index:


•
“Trading Price”: volume weighted average price published by Bloomberg (UG FP
<Equity> VWAP) on the last full trading day before the announcement of the terms
of the Capital Increase, such date of announcement contemplated to be [* * *];



•
“Subscription Price”: subscription price per Share;



•
“Subscription Ratio”: (x) Subscription Rights give the right to subscribe on an
irreducible basis a number of (y) new shares: x/y.



4.2
Payment of the Purchase Price and Delivery of the Subscription Rights



Subject in any event to the condition precedent mentioned in Article 2 being
satisfied:


•
The Sellers shall, within three Business Days of the date of receipt by the
Sellers of the Sold Subscription Rights (the “Closing Date”) deliver to the
Buyer the Sold Subscription Rights.




3

--------------------------------------------------------------------------------




•
The Buyer shall deliver to the Sellers, on the Closing Date, the Purchase Price
due to each Seller in consideration of their respective Sold Subscription Rights
(i.e., N1 and N2) in cash by a single wire transfer of immediately available
funds in Euros to the bank account, for FFP No. FR76 3005 6000 3000 3020 0473
265 open in the book of the bank HSBC and for EPF No. FR76 3005 6000 3000 3020
0433 010 open in the book of the bank HSBC.



•
Payment of the Purchase Price and delivery of the Subscription Rights shall be
made, through an application SLAB (Euroclear system) or equivalent application
to transfer from Sellers to Buyer the Subscription Rights outside the central
book order of Euronext Paris. FFP has appointed Société Générale, EPF has
appointed Société Générale and Buyer will also appoint an Investment Services
Provider to undertake the application.



4.3
No influence of the Parties on Company trading



As the calculation of the Purchase Price depends on the closing price of the
Share on the Business Day before the pricing of the Capital Increase, each Party
undertakes not acquire or sell, directly or indirectly, acting alone or in
concert, any shares or securities giving access to the share capital of the
Company or enter into any transaction having a similar economic effect, as from
the date of this Agreement and the date of the visa of the Autorité des marchés
financiers on the securities note (note d'opération), except, with regards to
GMH and the Company, as set forth in the SPA.


Furthermore neither the Buyer nor any Seller, any of their affiliates or any
person acting on their behalf has made or will make bids or purchases for the
purpose of creating actual or apparent active trading in, or of raising or
decreasing the price of, any Shares or any right to purchase Shares or
securities convertible into or exchangeable or exercisable for Shares that is
designed to constitute or that has constituted, or that might reasonably be
expected to cause or result in, manipulation of the price of any security of the
Company.


ARTICLE 5 - EXERCISE OF THE SUBSCRIPTION RIGHTS BY THE BUYER


Subject to the exercise by the Sellers of a number of Subscription Rights
corresponding to the Sellers' Subscription Undertaking, the Buyer undertakes to
exercise all the Sold Subscription Rights to subscribe on an irreducible basis
to new shares of the Company in connection with the Capital Increase (a copy of
the letter sent by the Buyer to the Company in respect of this undertaking is
attached as Schedule 2 to this Agreement).


The Parties shall inform the Company of the undertaking of the Buyer under this
Article 5 and the Company shall be entitled to disclose the undertaking of the
Buyer under this Article 5 in its publicly available communication relating to
the Capital Increase, notably in the securities note (note d'opération) having
the visa of the Autorité des marchés financiers (the “AMF”).


The Buyer undertakes to abide by any French securities laws that may be
triggered by the purchase of the new shares of the Company in connection with
the Capital Increase.


ARTICLE 6 - REPRESENTATIONS AND UNDERTAKINGS OF SELLERS


6.1
Each Seller undertakes to exercise all of its Subscription Rights which shall be
exercised in accordance with the Sellers' Subscription Undertaking.



6.2
To the Sellers's knowledge, the Company has the required valid authorizations to
proceed with the Capital Increase pursuant to its EGM dated May 31, 2011, the
Capital Increase has been validly authorized by the Supervisory Board of the
Company.



6.3
The Company has informed the Sellers that the Supervisory Board has approved the
Capital Increase and the Sellers support the Capital Increase in accordance with
its terms and shall not take any action to prevent, frustrate or delay it.


4

--------------------------------------------------------------------------------






ARTICLE 7 - REPRESENTATIONS AND WARRANTIES


7.1
Representations and Warranties of Buyer



Buyer represents and warrants to the Sellers:


7.1.1
Corporate Status



The Buyer is a corporation duly organized and validly existing under the laws of
the jurisdiction in which it is organized.


7.1.2
Authorizations



The Buyer has the power and authority to enter into this Agreement, and the
documents necessary for the consummation of the Transaction, and to perform its
obligations hereunder.


7.1.3
Authority



The Buyer has the full corporate power and authority to enter into this
Agreement and to acquire and pay the Subscription Rights as provided in this
Agreement. The execution and delivery of this Agreement and the consummation of
the Transaction have been duly authorized by the necessary corporate action of
Buyer, and this Agreement constitutes a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms.


7.2
Representations and Warranties of Sellers



Each Seller represents and warrants to Buyer:


7.2.1
Corporate Status



Each Seller is a company, is duly organized and validly existing under the laws
of the jurisdiction in which it is organized.


7.2.2
Authorizations



Each Seller has the power and authority to enter into this Agreement, and the
documents necessary for the consummation of the Transaction, and to carry out
its obligations hereunder.


7.2.3
Authority



Each Seller has the full corporate power and authority to enter into this
Agreement and to transfer, assign and deliver the Subscription Rights as
provided in this Agreement. The execution and delivery of this Agreement and the
consummation of the Transaction have been duly authorized by the necessary
corporate action of each Seller, and this Agreement constitutes a legal, valid
and binding obligation of each Seller, enforceable against each Seller in
accordance with its terms.


7.2.4
Information



No Seller is aware of any information (including without limitation any
information regarding any material adverse change or prospective material
adverse change in the condition of, or any actual, pending or threatened
litigation, arbitration or similar proceeding involving, the Company) that is
not described in the Company's most recent annual report or subsequent
information publicly disclosed (collectively, the “Publicly Available
Information”) that is necessary to enable investors to make an informed
assessment of the assets and liabilities, financial position, profits and losses
and prospects of the Company and its subsidiaries except for all information
relating to the Alliance and the Capital Increase; to the best of the Sellers'
knowledge, the Publicly Available Information is accurate and complete

5

--------------------------------------------------------------------------------




in all material respects except for all information relating to the Alliance and
the Capital Increase and the sale of the Sold Subscription Rights will not
constitute a violation of any applicable laws or regulations.


7.2.5
Sold Subscription Rights



The Sellers are not a party to any other agreement or arrangement relating to
the ownership or disposition of the Sold Subscription Rights other than this
Agreement.


ARTICLE 8 -MISCELLANEOUS


8.1
Notices



Any notices or other communications required or permitted hereunder shall be
given in writing (in English) and hand delivered or sent by registered or
certified mail, return receipt requested, postage prepaid, or if sent by
facsimile transmission with confirmation of receipt addressed as mentioned below
or to such other address as the parties shall have given notice of pursuant
hereto:
FFP:
Buyer:
Attention: Alain Chagnon
Address: 75 avenue de la Grande Armée
75116 PARIS
France
Tel.: +33 1 40 66 42 11
Fax: +33 1 40 66 46 77
Email: alain.chagnon1@mpsa.com
Attention: General Counsel
Address: General Motors Holdings LLC
300 Renaissance Center
Detroit, MI 48265
USA
Fax: +1 248 267 4497
Email: michael.millikin@gm.com



EPF:


Attention: Thierry de Poncheville
Address: 75 avenue de la Grande Armée
75116 PARIS
France
Tel.: +33 1 40 66 53 40
Fax: +33 1 40 66 59 92
Email: thierry.deponcheville@mpsa.com



8.2
Confidentiality



For a period of two (2) years following the date hereof, the terms of this
Agreement shall be kept confidential by the Parties except (a) with the prior
written consent of the other Party (which shall not be unreasonably withheld or
delayed); (b) in connection with any court or other proceeding commenced between
any of the Parties and the Party so originating such proceeding shall have
requested confidential treatment if any matter or information to be disclosed
from the relevant government authority; (c) if any Party should be required by,
or acting reasonably consider it necessary to disclose such matter or
information to, any government authority, to the extent so required by such
government authority; or (d) if required by applicable laws or regulations to
the extent so required.


For the avoidance of doubt, the Parties acknowledge and agree that the
Transaction and undertaking under Article 5 shall be disclosed in the public
release announcing the Capital Increase and other documentation of the Capital
Increase.


8.3
Amendment - Waiver



No provision of this Agreement may be amended, waived or otherwise modified
without the prior written consent of all the Parties. No failure to enforce any
of his or its rights hereunder at any time or for any period of time by any
Party shall be deemed a waiver thereof. No waiver of any of the rights of any
Party contained herein or arising hereunder shall be valid unless in writing and
signed by such Party to be charged with such waiver.

6

--------------------------------------------------------------------------------






8.4
Remedy



Notwithstanding any provision of this Agreement, it is expressly agreed and
understood that, as an essential condition to this Agreement being entered into
by the Parties, each of the Parties has agreed to waive to the fullest extent
possible its rights under articles 1142 and subsequent of the French Civil Code
(Code civil) in order for the other Parties to seek specific performance as a
remedy.


8.5
Applicable Law and Jurisdiction



This Agreement shall be governed by and construed and enforced in accordance
with the laws of France.


Notwithstanding any other provision to the contrary contained in this Agreement,
any dispute arising out of or in connection with this Agreement, including a
dispute as to the validity, interpretation, performance or termination of this
Agreement or this Section or any obligation arising out of or in connection with
this Agreement, shall be referred to and finally resolved by arbitration by
three arbitrators pursuant to the Rules of Arbitration of the International
Chamber of Commerce, which rules are deemed to be incorporated by reference to
this clause.


The proceedings shall take place in Geneva, Switzerland. The language to be used
in the arbitral proceedings shall be English. The arbitration award shall be
final, non-appealable, and binding on all Parties.


The Parties acknowledge that nothing in this Section shall prevent a Party from
referring to the President of the Tribunal de Commerce de Paris through summary
proceedings (requêtes, référés or en la forme des référés) prior to or after the
initiation of an arbitration procedure under this Section any request for an
interim protection or conservatory order (mesures conservatoires).


8.6
Expenses



The parties hereto shall pay their own respective expenses for the drafting, the
negotiation, the execution and the performance of this Agreement, including
attorney's and accountants' and other professional advisors' fees.


Any transfer taxes or stamp duties or similar taxes (including, but not limited
to, the taxe sur les transactions financières) and any other charges and costs
relating thereto that may become payable as a result of the signing or execution
of this Agreement or the transfer of the Subscription Rights shall be borne by
the Buyer exclusively.


8.7
Severability



If at any time subsequent to the date hereof, any provisions of this Agreement
shall be held by any court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement shall not be affected or impaired
thereby and the Parties shall negotiate in good faith to replace the offending
provision by another enforceable, valid and legal provision that has the same or
has similar economic effect on the Transaction as the original provision.


8.8
Assignment



The rights and obligations under this Agreement may not be assigned or delegated
by any Party hereto, in whole or in part, by operation of law or otherwise, to
any third party without the prior written consent of the other Party hereto.
Notwithstanding the foregoing, GMH shall have the right to assign its rights and
obligations under this Agreement to an Authorised Subsidiary without the prior
written consent of the Company, provided that GMH shall remain jointly and
severally liable with this Authorised Subsidiary for all of its obligations
under the Agreement. As from the date of such assignment, this Authorised
Subsidiary will be deemed to be the Buyer under this Agreement.


For the purpose of this clause 8.8, “Authorised Subsidiary” means any
wholly-owned Affiliate (as defined in the Master Agreement) of GMH having the
words “General Motors” or “GM” in its corporate name. For the avoidance of
doubt, neither Adam Opel AG, Chevrolet Europe GmbH nor any of their subsidiaries
shall be considered as an Authorised Subsidiary.

7

--------------------------------------------------------------------------------






Signed on February 29, 2012, in four (4) originals.
 
 





GENERAL MOTORS HOLDINGS LLC




By: /s/Stephen J. Girsky                
Name: Stephen J. Girsky










FFP




By: /s/Alain Chagnon                    
Name: Alain Chagnon










EPF




By: /s/Thierry Mabille de Poncheville        
Name: Thierry Mabille de Poncheville










PEUGEOT S.A.




By: /s/Jean-Baptiste Chasseloup de Chatillon    
Name: Jean-Baptiste Chasseloup de Chatillon



8

--------------------------------------------------------------------------------




Schedule 1 - Sellers' Subscription Undertaking


[This page intentionally left blank]





9

--------------------------------------------------------------------------------




Schedule 2 - Buyer's subscription undertaking


[This page intentionally left blank]





10

--------------------------------------------------------------------------------






Schedule 3 - Theoretical Example of Calculation of N2 *


(For illustration purposes only)
















 
 
Price
16.00 €


Discount to TERP
(35
)%
Number of new shares
112 301 648


Number of existing shares
234 049 344


TERP
13.70 €


 
 
Inputs:
 
T= number of right of EPF
19 115 760


A= Nb of right to have 1 share
2.08


B= Price of capital increase
8.90 €


C= Theorical price of right
2.30 €


N2= Number of EPF rights sold to GMH
 
 
 
 
 
N2= (T x B) / [(A x C) + B]
 
 
 
N2 =
12 425 244







* numbers are just mentioned as an example to present the theoretical
calculation and do not intend to reflect the numbers that shall be used



11